DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 24 March, 2022.
Claims 1 – 30 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 16 is representative. Claim 16 recites:
A method of transmitting a purchase order for additional infusion sets for an ambulatory medicament pump from a glucose level control system, the method comprising:
by an electronic processor of a glucose level control system executing specific computer executable instructions stored in a non-transitory memory in communication with the electronic processor: 
receiving an indication of a number of initial infusion sets in possession of a subject;
monitoring a usage of infusion sets over a period by receiving at least one of a plurality of infusion set change indications during the period, wherein the plurality of infusion set change indications comprises: 
receiving, via user interaction with a medicament cartridge change interface, an electronic cartridge change request to change a medicament cartridge operatively coupled to an ambulatory medicament pump; 
receiving, via user interaction with an infusion set priming interface, an electronic infusion set priming request to prime an infusion set; and 
receiving, via an infusion set monitoring system of the ambulatory medicament pump, an infusion set failure alert indicating that an infusion set connected to a medicament delivery interface has a failure; 
determining an estimate of remaining infusion sets in possession of the subject at the end of the period based on the number of initial infusion sets and the usage of infusion sets during the period; 
determining that the estimate of remaining infusion sets falls below a reordering threshold; 
in response to determining that the estimate of remaining infusion sets falls below the reordering threshold, automatically generating a user prompt comprising an infusion set ordering interface; 
receiving, via user interaction with the infusion set ordering interface, a request to order additional infusion sets; and 
in response to receiving the request to order additional infusion sets, transmitting a purchase order for additional infusion sets.
Claim 1 recites a pump comprising a processor, Claim 23 recite a system comprising a processor, and Claim 28 recites a method that executes the steps of the method recited in Claim 16.
Claims 1 - 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
STEP 1
The claims are directed to a device, a system and a method which are included in the statutory categories of invention.

STEP 2A PRONG ONE
The claims, as illustrated by Claim 16, recite limitations that encompass an abstract idea including:  
receiving an indication of a number of initial infusion sets in possession of a subject;
monitoring a usage of infusion sets over a period by receiving at least one of a plurality of infusion set change indications during the period, wherein the plurality of infusion set change indications comprises: 
receiving, via user interaction with a medicament cartridge change interface, an electronic cartridge change request to change a medicament cartridge operatively coupled to an ambulatory medicament pump; 
receiving, via user interaction with an infusion set priming interface, an electronic infusion set priming request to prime an infusion set; and 
receiving, via an infusion set monitoring system of the ambulatory medicament pump, an infusion set failure alert indicating that an infusion set connected to a medicament delivery interface has a failure; 
determining an estimate of remaining infusion sets in possession of the subject at the end of the period based on the number of initial infusion sets and the usage of infusion sets during the period; 
determining that the estimate of remaining infusion sets falls below a reordering threshold; 
in response to determining that the estimate of remaining infusion sets falls below the reordering threshold, automatically generating a user prompt comprising an infusion set ordering interface; 
receiving, via user interaction with the infusion set ordering interface, a request to order additional infusion sets; and 
in response to receiving the request to order additional infusion sets, transmitting a purchase order for additional infusion sets.
The claims, as illustrated by Claim 1, recite limitations that encompass an abstract idea within the “certain methods of organizing human activity” grouping – 
fundamental economic principles or practices including hedging, insurance, mitigating risk; 
commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
The claims recite monitoring the usage of infusion sets and prompting a user to request to order additional infusion sets. The user is prompted when a remaining number of infusion sets falls below a threshold. The remaining number of infusion sets is determined by subtracting the number of infusion sets used from an initial number of infusion sets. The request to order results in sending a purchase order for the infusion sets. Determining that the number of remaining infusion sets in possession of the subject is below a reordering threshold, and in response prompting the user to request and send a purchase order for additional infusion sets is process that merely organizes this human activity. This type of activity, i.e. monitoring infusion sets (i.e. supplies) to keep track of the amount of supplies left, and periodically replacing them, includes conduct that would normally occur when managing pump driven injection devices. For example, the specification discloses that it is routine for a subject, who is operating an infusion pump, to monitor supplies and medication remaining, and reorder additional supplies and medication based on the amount on-hand. (0006 as published) Monitoring inventories of supplies and requesting to reorder supplies when the inventory reaches a threshold by issuing purchase orders is a fundamental economic practice long practiced in numerous fields of endeavor – i.e. just-in-time inventory techniques. Managing the reorder of supplies when inventory reaches a reorder point is a process that manages this commercial interaction and sales activity. Similarly, the recited process manages the interactions of the subject with the computer. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO
The claims recite limitations that include additional elements beyond those that encompass the abstract idea above including:
an electronic processor of a glucose level control system executing specific computer executable instructions stored in a non-transitory memory in communication with the electronic processor;
a medicament cartridge change interface; an infusion set priming interface;
an infusion set monitoring system of the ambulatory medicament pump;
automatically generating a user prompt comprising an infusion set ordering interface.

However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The electronic processor, user interfaces for providing prompts, and infusion monitoring functions are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer and other generic monitoring components. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract inventory management process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract inventory management process. The electronic processor is a generic computer element (0010). Similarly, user interfaces for receiving and displaying data are conventional computer elements as in Fairwarnings. Monitoring infusion sets for failures, such as an occlusion is a conventional process, a fact for which Examiner takes Official Notice. 
STEP 2A PRONG ONE (MENTAL PROCESS)
The claims, as illustrated by Claim 16, also recite limitations that encompass an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The following claimed limitations can be performed mentally:
determining an estimate of remaining infusion sets in possession of the subject at the end of the period based on the number of initial infusion sets and the usage of infusion sets during the period; 
determining that the estimate of remaining infusion sets falls below a reordering threshold; 
The specification discloses that the remaining infusion sets are determined or estimated by subtracting the number of sets used from an initial number.  This limitation further represents a mathematical formula or relation. Similarly, determining if the number remaining is below a threshold is a simple comparison. Subtracting and comparing numbers, as disclosed in the specification, is a process that, except for generic computer implementation steps, can be performed in the human mind. As such, the claims recite an abstract idea within the mental process grouping.
STEP 2A (MENTAL PROCESS)
The claims recite limitations that include additional elements beyond those that encompass the abstract idea above including:
an electronic processor of a glucose level control system specific computer executable instructions stored in a non-transitory memory in communication with the electronic processor;
receiving an indication of a number of initial infusion sets in possession of a subject;
monitoring a usage of infusion sets over a period by receiving at least one of a plurality of infusion set change indications during the period, wherein the plurality of infusion set change indications comprises: 
receiving, via user interaction with a medicament cartridge change interface, an electronic cartridge change request to change a medicament cartridge operatively coupled to an ambulatory medicament pump; 
receiving, via user interaction with an infusion set priming interface, an electronic infusion set priming request to prime an infusion set; and 
receiving, via an infusion set monitoring system of the ambulatory medicament pump, an infusion set failure alert indicating that an infusion set connected to a medicament delivery interface has a failure; 
in response to determining that the estimate of remaining infusion sets falls below the reordering threshold, automatically generating a user prompt comprising an infusion set ordering interface; 
receiving, via user interaction with the infusion set ordering interface, a request to order additional infusion sets; and 
in response to receiving the request to order additional infusion sets, transmitting a purchase order for additional infusion sets.
The electronic processor, user interfaces for providing prompts, and infusion monitoring functions are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer and other generic monitoring components. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Receiving an initial number of infusion sets and usage information is an extra-solution data gathering step. Similarly, prompting a user to request to order infusion sets and sending a purchase order for them is an extra-solution activity. As such, the additional elements recited in the claim do not integrate the abstract inventory management process into a practical application of that process.
STEP 2B (MENTAL PROCESS)
The additional elements identified above do not amount to significantly more than the abstract inventory management process. The electronic processor is a generic computer element (0010). Similarly, user interfaces for receiving and displaying data are conventional computer elements as in Fairwarnings. Receiving information and requesting to order supplies, for example over a network, is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE.
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. an electronic processor, and memory, computer-readable medium). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
Claim 1 recited further additional limitations including those related to an ambulatory medication pump comprising a medicament deliver interface comprising a controller configured to command delivery of a medicament from the pump to an infusion set and a memory storing instructions. However, such pumps are notoriously old and well known, even according to the specification (0006). The recited pump is a well-known and conventional device that is operating in its normal capacity and does not integrate the abstract idea above into a practical application.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of remote devices (4 - 6); types of thresholds (13); types of infusion sets (14, 15, 19); types of alerts (20); those that recite additional abstract ideas including: determining initial number based on a purchase order/delivery indications (7, 17); determining reordering threshold based on usage (10); transmit the purchase order when the remaining sets falls below a threshold (11, 12, 22, 30); determining a quantity for a period (18, 27); determine the reordering threshold algorithmically (21, 26);  those that recite well-understood, routine and conventional activity or computer functions including: pump details (2, 24, 29); receiving the reordering threshold/initial number (8 – 9, 21, 25) those that recite insignificant extra-solution activities; transmitting to a remote device (3); automatic payment and insurance processing (5 – 6); or those that are an ancillary part of the abstract idea.  Examiner takes Official Notice that recited pump details are old and well-known and purely conventional. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 1 – 15 and 23 - 27 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 7, 11 – 13, 15 – 19, 22 – 24 and 27 - 30 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al.: (US 11,238,133 B1) in view of Boyle et al: (US PGPUB 2017/0000946 A1) in view of Regittnig et al.: (US PGPUB 2014/0221965 A1).
CLAIMS 1, 16, 23 and 28
Brewer discloses system and method for monitoring use of insulin pumps and supplies that teaches the following limitations:
1. An ambulatory medicament pump the ambulatory medicament pump comprising:
a medicament delivery interface comprising a pump controller configured to command to direct a medicament from the ambulatory medicament pump to a subcutaneous depot of a subject via an infusion set; a non-transitory memory configured to store specific computer-executable instructions; and an electronic processor in communication with the non-transitory memory; (Brewer col. 1/49 – 54, col. 13/50 – 66, col. 14/3 – 4 and 35 – 53, col. 18/50-61, col. 20/38-54);
[the processor] configured to execute the specific computer-executable instructions to at least:
receive an indication of a number of initial infusion sets in possession of the subject; (Brewer col. 6/13 – 17, col. 10/49 – col. 11/6);
monitor a usage of infusion sets over a period by receiving at least one of a plurality of infusion set change indications during the period; (Brewer col. 3/1 – 9, col. 8/2 – 8);
determine an estimate of remaining infusion sets in possession of the subject at the end of the period based on the number of initial infusion sets and the usage of infusion sets during the period; (Brewer col. 3/10 – 12, col. 8/2 – 14, col. 12/58 – 67);
in response to determining that the estimate of remaining infusion sets [is low], automatically generate a user prompt comprising an infusion set ordering interface;  (Brewer col. 5/36 – 45, col. 12/36 – 39);
receive, via user interaction with the infusion set ordering interface, a request to order additional infusion sets; and in response to receiving the request to order additional infusion sets, transmit a purchase order for additional infusion sets; (Brewer col. 5/45 – 54, Figure 4).
Brewer discloses an ambulatory infusion pump system that includes a pump controller to command the delivery of medication from a reservoir, thru an infusion set, to the patient. Brewer teaches that the controller receives and processes usage information for medical supplies associated with an ambulatory infusion pump and provides prompt for reordering the supplies. Supplies expressly include infusion sets. For example, Brewer receives a number of initial infusion sets and updates the inventory database in response to a shipment. The initial number is determined based on expected usage, delivery time, and/or permitted reorder parameters during a reorder delivery time period. Brewer monitors and tracks the use of infusion sets over a period of time, and determines an estimate of the number of remaining infusion sets in possession of the user. The use of infusion sets is tracked by different mechanisms. Brewer determines when the personal inventory of infusion sets is “running low”, and prompts or alerts the user to reorder infusion sets on a graphical user interface. The system provides an ordering interface that allows the user to request additional infusion sets and place an order.
With respect to the following limitations:
determine that the estimate of remaining infusion sets falls below a reordering threshold; generate a user prompt based on an estimate of remaining infusion sets falling below a reordering threshold; (Boyle 0073).
Brewer discloses that the prompt to reorder infusion sets is based on a determination that the personal inventory is “running low” (col. 12/64 – 67), but does not expressly disclose a reordering threshold. Boyle discloses a fluid infusion system that record instances each time an infusion set is used, and provides a prompt when the number of units reaches a threshold. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the infusion pump system of Brewer so as to have included using reordering thresholds to define when the personal inventory is “running low”, in accordance with the teaching of Boyle, in order to provide an objective inventory reorder point.
With respect to the following limitations:
wherein the plurality of infusion set change indications comprises: an electronic cartridge change request, received via user interaction with a medicament cartridge change interface, to change a medicament cartridge operatively coupled to the ambulatory medicament pump; an electronic infusion set priming request, received via user interaction with an infusion set priming interface, to prime an infusion set; and an infusion set failure alert, received via an infusion set monitoring system of the ambulatory medicament pump, indicating that an infusion set connected to the medicament delivery interface has a failure; (Brewer col. 3/32 – 36 and 55 – 57, col. 5/55 – 58, col. 12/50 – 58, col. 14/14 – 17, col. 15/22 - 43);
Brewer teaches that the use of infusion sets is tracked by different change indications including: sensors that detect replacement of an insulin cartridge, infusion set or infusion set cap; and user input to a graphical user interface (GUI), including prompts for the user to input infusion set changes. Brewer contemplates other ways of detecting new infusion sets. The claims require receiving at least one change indication include: a user input to a user interface indicating that a cartridge was changed, or for inputting a priming request; and an infusion set failure alert such as an occlusion. The specification discloses that changing a medication cartridge must be accompanied by changing the infusion set. Indeed, changing an infusion set together with the reservoir is a common practice in the use of portable infusion pumps. For example, Regittnig (@ 0026) discloses an infusion pumps where the reservoir and the cannula and tubing (i.e. infusion set) are replaced together. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the infusion pump system of Brewer to include indicating a change of an infusion set whenever an insulin cartridge is change, in accordance with the teachings of Regittnig, in order to track the use of multiple supply items for a cartridge change.
CLAIMS 2 – 7, 15, 17, 19, 24 and 29
The combination of Brewer/Boyle/Regittnig teaches the limitations above relative to Claims 1, 16, 23 and 28. Additionally, Brewer teaches the following limitations:
wherein the medicament delivery interface operatively couples a pump motor to a medicament reservoir of the medicament cartridge containing the medicament, the pump motor being configured to provide motive force to direct the medicament through one of the infusion sets; (Brewer col. 14/35 – 53) teaching a pump with a drive system (i.e. pump motor) coupled to a reservoir for pushing insulin out of the reservoir;
wherein the purchase order for additional infusion sets is transmitted to a remote electronic device; wherein the remote electronic device is at least one of a portable electronic device or a remote computing environment; (Brewer col.7/41 – 58) teaching ordering supplies from a remote server using transmissions;
wherein one or more of the infusion sets are insulin or glucagon infusion sets; (Brewer col. 2/26 – 34, Figure 2) teaching infusion sets for insulin delivery;
wherein the infusion set ordering interface is configured to facilitate ordering insulin and/or glucagon infusion sets; (Brewer col. 5/23 – 54, Figure 4) teaching a user interface for ordering infusion sets and glucagon kits.
wherein the remote electronic device comprises payment account data associated with the subject, and wherein the remote electronic device is configured to automatically process payment for the purchase order using the payment account data associated with the subject; wherein the remote electronic device is in communication with an insurance provider system associated with the subject, and wherein the remote electronic device is configured to automatically send the purchase order to the insurance provider system for processing; (Brewer col. 10/32 – 41) teaching communication with payment or insurance accounts for payment or reimbursement;
determine the number of initial infusion sets based on one or more transmitted purchase orders for additional infusion sets; (Brewer col. 6/13 – 17, col. 10/49-55) teaching updating a personal inventory in response to an order being shipped including an initial quantities of supplies.
CLAIMS 11, 22 and 30
The combination of Brewer/Boyle/Regittnig teaches the limitations above relative to Claims 1, 16 and 28. Additionally, Brewer teaches the following limitations:
in response to determining that the estimate of remaining infusion sets falls below the reordering threshold, transmit the purchase order for additional infusion sets; (Brewer col. 12/36 – 42) teaching automatic reordering – i.e. without a prompt or user interaction.
CLAIMS 18 and 27
The combination of Brewer/Boyle/Regittnig teaches the limitations above relative to Claims 16 and 28. Additionally, Brewer teaches the following limitations:
determining a quantity of additional infusion sets that corresponds to a duration period based on the usage of infusion sets during the period; and indicating the quantity of additional infusion sets that corresponds to the duration period via the infusion set ordering interface; (Brewer col. 8/8 – 14, col. 10/49 – 67) teaching tracking and ordering supplies for a time period based on usage;
wherein the request to order additional infusion sets comprises a duration period, and
wherein the electronic processor is further configured to execute the specific computer-executable instructions to at least: determine a quantity of additional infusion sets that corresponds to the duration period based on the usage of infusion sets during the period; (Brewer col. 8/8 – 14, col. 10/49 – 67) teaching tracking and ordering supplies for a time period based on usage.
CLAIMS 12 and 13
The combination of Brewer/Boyle/Regittnig teaches the limitations above relative to Claim 1. With respect to the following limitations:
determine that the estimate of remaining infusion sets falls below an automatic reordering threshold; and in response to determining that the estimate of remaining infusion sets falls below the automatic reordering threshold, transmit the purchase order for the additional infusion sets. 
Brewer teaches reordering supplies when the inventory level is running low and contemplates both orders made in response to a user prompt and automatic ordering (Brewer col. 12/36 – 42). Boyle discloses reordering when the inventory level falls below a “predetermined threshold” – i.e. a reorder threshold. Orders may be placed with user intervention or automatically (Boyle 0073, 0074).  The combination of Brewer/Boyle does not expressly disclose different thresholds as recited below:
wherein the automatic reordering threshold is different than the reordering threshold.
Nonetheless, the level at which a reordering threshold is set, in particular, the relationship between a manual reorder threshold and an automatic one, is merely a matter of design choice which would have been obvious to one of ordinary skill.
Claims 9, 10, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al.: (US 11,238,133 B1) in view of Boyle et al: (US PGPUB 2017/0000946 A1) in view of Regittnig et al.: (US PGPUB 2014/0221965 A1) in view of Watson et al.: (US 11,126,955 B1).
CLAIMS 9, 10, 21 and 26
The combination of Brewer/Boyle/Regittnig teaches the limitations above relative to Claims 1, 16 and 28. With respect to the following limitations:
determine the reordering threshold based on the usage of infusion sets during the period and the estimate of remaining infusion sets in possession of the subject at the end of the period; wherein the reordering threshold is higher for a higher usage of infusion sets during the period compared to the reordering threshold for a lower usage of infusion sets during the period; (Watson col. 2/12 – 22 and 40 – 54, col. 20/62 to col. 21/24);
receiving, via a wireless data interface, an indication from a remote electronic device of the reordering threshold; wherein the reordering threshold is determined by the remote electronic device algorithmically; (Watson col. 2/12 – 22 and 40 – 54, col. 20/62 to col. 21/24).
The combination of Brewer/Boyle teaches reordering supplies when the inventory level reaches a “predetermined threshold” – i.e. a reorder threshold (0073, 0074). Brewer/Boyle does not teach determining the reorder threshold based on usage and remaining inventory; however, Watson does. Watson teaches an automatic reordering system that includes determining a reorder threshold for consumable items based on the extent or rate at which the item is used. For example, an initial default value for a particular item may be adjusted so that the item will have a greater reorder threshold if it is used more quickly, and will have a lower reorder threshold for items used less quickly. The reorder threshold may be determined at a local or at a remote computing device in wireless communication. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the infusion pump system of Brewer/Boyle to include determining reorder points for items based on usage, in accordance with the teachings of Watson, in order to insure adequate supplies.
Claims 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al.: (US 11,238,133 B1) in view of Boyle et al: (US PGPUB 2017/0000946 A1) in view of Regittnig et al.: (US PGPUB 2014/0221965 A1) in view of Nakashima et al.: (US PGPUB 2022/0114646 A1).
CLAIMS 8 and 25
The combination of Brewer/Boyle/Regittnig teaches the limitations above relative to Claims 1 and 23. With respect to the following limitations:
wherein the electronic processor is further configured to execute the specific computer-executable instructions to at least: receive, via user interaction with a reordering threshold interface, an indication of the reordering threshold; (Nakashima 0032, 0034 - 0036);
wherein the number of initial infusion sets is input via an infusion set quantity interface; (Nakashima 0034, 0035). 
The combination of Brewer/Boyle teaches reordering supplies when the inventory level reaches a “predetermined threshold” – i.e. a reorder threshold (0073, 0074), as well as initial quantities. Brewer/Boyle does not disclose how the information is provided. Nakashima discloses an inventory management system that includes a user input for initial quantities and reorder thresholds. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the infusion pump system of Brewer/Boyle to include user input initial quantities and reorder points, in accordance with the teachings of Nakashima, in order to insure adequate supplies.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al.: (US 11,238,133 B1) in view of Boyle et al: (US PGPUB 2017/0000946 A1) in view of Regittnig et al.: (US PGPUB 2014/0221965 A1) in view of Yodfat et al.: (US PGPUB 2012/0192651 A1).
CLAIM 20
The combination of Brewer/Boyle/Regittnig teaches the limitations above relative to Claim 1. With respect to the following limitations:
wherein the infusion set failure alert comprises an occlusion alert, and wherein the failure is an occlusion; (Yodfat 0117, 0118).
The combination of Brewer/Boyle tracks the use of infusion sets for automatic or manual reordering based on a reorder threshold. Brewer/Boyle does not disclose occlusion alerts. Yodfat discloses a therapeutic dispensing device that includes occlusion alerts for infusion sets. The number of occlusions detected since the last infusion set change is recorded and compared to a threshold. If the threshold is exceeded, an alarm is sent to the user via a user interface, along with instructions to change the infusion set. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the infusion pump system of Brewer/Boyle to include occlusion alerts prompting an infusion set change, in accordance with the teachings of Yodfat, in order to insure proper pump operation.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al.: (US 11,238,133 B1) in view of Boyle et al: (US PGPUB 2017/0000946 A1) in view of Regittnig et al.: (US PGPUB 2014/0221965 A1) in view of Krulevitch et al.: (US PGPUB 2009/0112169 A1.
CLAIM 14
The combination of Brewer/Boyle/Regittnig teaches the limitations above relative to Claim 1. With respect to the following limitations:
wherein one or more of the infusion sets are two-channel infusion sets configured to deliver insulin and glucagon; (Krulevitch 0021, 0025).
The combination of Brewer/Boyle tracks the use of infusion sets for automatic or manual reordering based on a reorder threshold. Brewer/Boyle does not disclose two-channel infusion sets. Krulevitch discloses a medical device with two-channel infusion set for insulin and Smylin. (Smylin is a glucagon inhibitor). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the infusion pump system of Brewer/Boyle to include two-channel infusion sets, in accordance with the teachings of Krulevitch, in order to allow for flexible pump operation.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2011/0009813 A1 to Rankers discloses a system and method for monitoring disposable supplies such as infusion sets for reordering.
US PGPUB 2022/0058577 A1 to Kimmel et al. discloses an inventory management system.
US PGPUB 2015/0157788 A1 to Gesheit discloses an infusion system that records the usage of disposable supplies for reordering.
US PGPUB 2010/0022988 A1 to Wochner et al. discloses infusion set priming detection.
US PGPUB 2016/0015957 A1 to Tieck et al. discloses an infusion system that includes recording the use of supplies such as infusion sets for reordering.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 29 July, 2022